The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yayoi Romans on April 21, 2022.
The application has been amended as follows:
1. (Currently amended)	An environment information collecting system that collects environment information in a target region on a surface of a field field [[earth]], the environment information collecting system comprising:
	a plurality of sensor elements are [[is]] scattered in the [[a]] target region where the environment information is collected, of which at least one of reflection properties, transmission properties, absorption properties, or luminescence properties with respective to an electromagnetic wave with a specific wavelength, or light emitting properties changes in accordance with an environment; and
	an aircraft configured to receive the electromagnetic wave obtained from the plurality of sensor elements , 
	wherein the aircraft is further configured to scatter the plurality of sensor elements in the target region.
2. (Currently amended)	The environment information collecting system according to claim 1,
	wherein the aircraft comprises:
		a receiver configured to receive the electromagnetic wave obtained from the plurality of sensor elements 
		a recorder configured to record a reception result of the receiver.
3. (Original)	The environment information collecting system according to claim 1,
	wherein the aircraft comprises a transmitter configured to transmit the electromagnetic wave with the specific wavelength to the target region.
4. (Original)	The environment information collecting system according to claim 1,
	wherein the electromagnetic wave with the specific wavelength is a millimeter wave, a terahertz wave, an infrared ray, a visible ray, an ultraviolet ray, or an X-ray.
5. (Currently amended)	The environment information collecting system according to claim 1,
	wherein the electromagnetic wave obtained from the plurality of sensor elements 
6. (Currently amended)	The environment information collecting system according to claim 1,
	wherein the aircraft comprises:
		a plurality of rotary wings; and
		a flight controller configured to control the plurality of rotary wings in accordance with flight route information indicating a preset flight route and configured to cause the aircraft to autonomously fly along the preset flight route.
7. (Canceled)	
8. (Currently amended)	The environment information collecting system according to claim 1,
	wherein at least one of the plurality of sensor elements 
9. (Currently amended)	The environment information collecting system according to claim 2,
	wherein the aircraft is further 
	wherein the recorder records the reception result of the receiver along with the position information detected by the aircraft 
10. (Currently amended)	The environment information collecting system according to claim 9,
	wherein the aircraft is further  of the aircraft, the reception result and the position information recorded by the recorder.
11. (Original)	The environment information collecting system according to claim 1,
	wherein the environment information indicates at least one of water content, a temperature, pH, or an amount of sunshine.
12. (Currently amended)	An aircraft that collects environment information in a target region on a surface of a field field [[earth]], the aircraft comprising:
	a receiver configured to receive an electromagnetic wave obtained from a plurality of sensor elements are [[is]] scattered in a target region where the environment information is collected, of which at least one of reflection properties, transmission properties, absorption properties, or luminescence properties with respect to the electromagnetic wave with a specific wavelength, or light emitting properties changes in accordance with an environment; and
	a recorder configured to record a reception result of the receiver,
	wherein the aircraft is configured to scatter the plurality of sensor elements in the target region.
13. (Original)	The aircraft according to 12, further comprising:
	a transmitter configured to transmit the electromagnetic wave with the specific wavelength to the target region.
14. (Original)	The aircraft according to claim 12,
	wherein the electromagnetic wave with the specific wavelength is a millimeter wave, a terahertz wave, an infrared ray, a visible ray, an ultraviolet ray, or an X-ray.
15. (Currently amended)	The aircraft according to claim 12,
	wherein the electromagnetic wave obtained from the plurality of sensor elements 
16. (Currently amended)	The aircraft according to claim 12, further comprising:
	a plurality of rotary wings; and
	a flight controller configured to control the plurality of rotary wings in accordance with flight route information indicating a preset flight route and configured to cause the aircraft to autonomously fly along the preset flight route.
17. (Canceled)
18. (Currently amended)	The aircraft according to claim 12,
	wherein at least one of the plurality of sensor elements 
19. (Currently amended)	The aircraft according to claim 12, 
	wherein the aircraft is further configured to detect position information of the aircraft,
	wherein the recorder records the reception result of the receiver along with the position information detected by the aircraft 
20. (Currently amended)	The aircraft according to claim 19, 
	wherein the aircraft is further configured to output, to [[the]] outside of the aircraft, the reception result and the position information recorded by the recorder.
ALLOWABLE SUBJECT MATTER
Claims 1-6, 8-16, and 18-20 are pending and allowed. Claims 1-2, 5-6, 8-10, 12, 15-16, and 18-20 are currently amended.  Claims 7 and 17 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Tanahashi (US 2017/0003690 A1) teaches a wide area sensor system includes an unmanned airplane being switchable between an airplane mode for high speed flight and a VTOL mode for low speed flight, a state detection sensor provided in the unmanned airplane, the state detection sensor being driven to detect a state of a detection target, and an external control apparatus that controls flight of the unmanned airplane and driving of the state detection sensor. The external control apparatus performs high speed sensing by driving the state detection sensor while performing the high speed flight of the unmanned airplane in the airplane mode. The control apparatus performs low speed sensing by driving the state detection sensor while performing the low speed flight of the unmanned airplane in the VTOL mode. 
In regarding to independent claim 1, Tanahashi taken either individually or in combination with other prior art of record fails to teach or render obvious an environment information collecting system that collects environment information in a target region on a surface of a field or a surface layer of the field, the environment information collecting system comprising: a plurality of sensor elements which are scattered in the target region where the environment information is collected, of which at least one of reflection properties, transmission properties, absorption properties, or luminescence properties with respective to an electromagnetic wave with a specific wavelength, or light emitting properties changes in accordance with an environment; and an aircraft configured to receive the electromagnetic wave obtained from the plurality of sensor elements and configured to collect the environment information in the target region, wherein the aircraft is further configured to scatter the plurality of sensor elements in the target region.
In regarding to independent claim 12, Tanahashi taken either individually or in combination with other prior art of record fails to teach or render obvious an aircraft that collects environment information in a target region on a surface of a field or a surface layer of the field, the aircraft comprising: a receiver configured to receive an electromagnetic wave obtained from a plurality of sensor elements, which are scattered in a target region where the environment information is collected, of which at least one of reflection properties, transmission properties, absorption properties, or luminescence properties with respect to the electromagnetic wave with a specific wavelength, or light emitting properties changes in accordance with an environment; and a recorder configured to record a reception result of the receiver, wherein the aircraft is configured to scatter the plurality of sensor elements in the target region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached at (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)


/YUEN WONG/Primary Examiner, Art Unit 3667